Court of Appeals
                            Sixth Appellate District of Texas

                                       JUDGMENT


 Franklin L. Martin a/k/a Frank L. Martin,                 Appeal from the 188th District Court of
 and a/k/a Frank Martin, Appellant                         Gregg County, Texas (Tr. Ct. No. 2013-
                                                           1135-A). Memorandum Opinion delivered
 No. 06-18-00026-CV            v.                          by Chief Justice Morriss, Justice Moseley
                                                           and Justice Burgess participating.
 Southside Bank, Appellee



          As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we reverse the trial court’s summary judgment with respect to
Martin’s wrongful foreclosure claim on the second loan and remand this matter to the trial court
for further proceedings. In all other respects, the trial court’s judgment is affirmed.
          We further order that the appellant and appellee shall each pay one half of all costs of
appeal.


                                                          RENDERED SEPTEMBER 12, 2018
                                                          BY ORDER OF THE COURT
                                                          JOSH R. MORRISS, III
                                                          CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk